UNITED STATES COURT OF APPEALS
                      For the Fifth Circuit

                  ___________________________

                          No. 99-50073
                  ___________________________

              SOUTHWESTERN BELL TELEPHONE COMPANY,

                                                Plaintiff-Appellee,
                               v.

          AT&T COMMUNICATIONS OF THE SOUTHWEST, INC.,

                                     Defendant-Appellee-Appellant,

                               v.

      MCI TELECOMMUNICATIONS CORPORATION; MCIMETRO ACCESS
                  TRANSMISSION SERVICES, INC.,

                                    Defendants-Appellants-Appellees

                                and
  MFS COMMUNICATIONS COMPANY, INC; PUBLIC UTILITY COMMISSION OF
TEXAS; PAT WOOD, III, in his official capacities as Chair of the
   Public Utility Commission of Texas and as arbitrator; JUDY W
 WALSH, in her official capacities as Commissioner of the Public
 Utility Commission of Texas and arbitrator; BRETT A PERLMAN, in
 his official capacities as Commissioner of the Public Utilities
 Commission of Texas and arbitrator; E*SPIRE COMMUNICATIONS, INC

                                            Defendants-Appellees
      ___________________________________________________

           AT&T COMMUNICATIONS OF THE SOUTHWEST, INC

                                      Plaintiff-Appellee-Appellant
                               v.

              SOUTHWESTERN BELL TELEPHONE COMPANY

                                                 Defendant-Appellee
                               v.

  THE COMMISSIONERS OF THE PUBLIC UTILITY COMMISSION OF TEXAS

                                              Defendant-Appellee
      ___________________________________________________

 MCI TELECOMMUNICATIONS CORP, a Delaware Corporation; MCIMETRO
   ACCESS TRANSMISSION SERVICES, INC, A Delaware Corporation
                                    Plaintiffs-Appellants-Appellees

                               v.

     SOUTHWESTERN BELL TELEPHONE CO, a Missouri Corporation

                                                 Defendant-Appellee

                               v.

 PUBLIC UTILITY COMMISSION OF TEXAS; PATRICK H WOOD, III; JUDY W
                      WALSH; BRETT A PERLMAN

                                             Defendants-Appellees
       ___________________________________________________

               SOUTHWESTERN BELL TELEPHONE COMPANY

                                                 Plaintiff-Appellee

                               v.

            AT&T COMMUNICATIONS OF THE SOUTHWEST, INC

                                      Defendant-Appellee-Appellant

                               v.

MCI TELECOMMUNICATIONS CORPORATION; MCI METRO ACCESS TRANSMISSION
                            SERVICES;

                                    Defendants-Appellants-Appellees

                               v.

  MFS COMMUNICATIONS COMPANY, INC; E*SPIRE COMMUNICATIONS, INC;
PUBLIC UTILITY COMMISSION OF TEXAS; PAT WOOD, III; JUDY W WALSH;
                         BRETT A PERLMAN

                                             Defendants-Appellees
       ___________________________________________________

          Appeals from the United States District Court
                For the Western District of Texas
                  A-98-CV-197-SS, A-98-CV-196-SS
                 A-98-CV-199-SS & A-98-CV-345-SS
       ___________________________________________________
                         February 24, 2000
Before DAVIS, HALL* and SMITH, Circuit Judges.

PER CURIAM:**

                                ORDER

       For a number of reasons, we are persuaded that this case

should be remanded to the Public Utility Commission of Texas

(“Commission”).

        First, the central issues raised on appeal by Appellees MCI

and AT&T involve interpretation of the Supreme Court’s recent

decision in AT&T Corp. v. Iowa Utils. Bd., 119 S. Ct. 721 (1999),

which was rendered after the Commission and the district court had

reached their decisions in this case.   Second, the issues raised by

AT&T and MCI are substantially identical to those currently under

consideration by the Commission.    Finally, the ultimate resolution

of this case will almost certainly require factual determinations

best left to the discretion of the Commission.

       The order of the district court pertaining to nonrecurring

charges is therefore VACATED and the case REMANDED to the Public

Utility Commission of Texas for further proceedings in light of the

Supreme Court’s decision in AT&T Corp. v. Iowa Utils. Bd., 119
S. Ct. 721 (1999).




  *
      Circuit Judge of the Ninth Circuit, sitting by designation.
 **
   Pursuant to 5TH CIR. R. 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in 5TH CIR. R. 47.5.4.